DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2020-12-22 (herein referred to as the Reply) where claim(s) 9-13, 16-23, 26-30 are pending for consideration.

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 17, 27
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The claim(s) were amended to recite variants of:
“the plurality of CSI-RS configurations transmitted as the CSI”
That is, the claims now require that CSI-RS configuration information is transmitted as the actual CSI. In other words, the claimed “plurality of CSI-RS configurations” is equated to the CSI such that they are equal elements. Consequently the claim requires that the “plurality of CSI-RS configurations” is transmitted with the intent that is it interpreted to be the actual “CSI.”
The Examiner did not find any adequate disclosed in the Specification where a transmitted plurality of CSI-RS configurations is equated and transmitted as CSI. This feature as claimed is, in view of the Specification’s context, impractical as there would be no reason to transmit CSI-RS configurations “as CSI” because the purpose of transmitting CSI-RS configurations is to configure a device with the appropriately such that the transmitting device 
35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 9, 19, 29-30 and 10-13, 16-18, 20-23, 26-28
With regards to the element(s) (see last line of each independent claim):
“the information indicating one of the plurality of CSI-RS configurations” 
The claims previously introduced ‘the information’ as:
	“information indicating a plurality of CSI-RS configurations”
Consequently, it is unclear whether ‘the information’ indicates one or all of the plurality of plurality of CSI-RS configurations as there or whether “the information indicating one of the plurality of CSI-RS configurations” attempting to introduce a new, distinct type of information different from the previously introduced information.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nam_964 (US20130258964) in view of Wang_718 (US20090168718)
Claim(s) 9, 29
Nam_964 teaches
a transmission circuitry configured to transmit, to the terminal apparatus, a Channel State Information Process (CSI Process) to associate at least a Channel State Information - Reference Signal (CSI-RS) with a Channel State Information Interference Measurement (CSI-IM); and A CSI Process that is associated with a CSI-RS resource and CSI-IM per the 3GPP LTE Specification. CSI process information is sent from BS to UE via wireless radio which includes circuitry (para. 0068, 0070, 0142; Table 6).
	a reception circuitry configured to receive, from the terminal apparatus, a channel state information generated from the CSI-RS, UE sends to BS CSI derived from CSI-RS in accordance with, e.g. CSI IE via wireless radio which includes circuitry (FIGS. 7-0, para. 0069-0074, 0089).
wherein the CSI Process is configured with information indicating a plurality of CSI-RS configurations, CSI-RS type and associated parameters are transmitted to UE, e.g. transmission mode and/or what subframes the CSI-RS is allocated to. Implicitly there are various types and modes and therefore would constitute a plurality of configurations. (para.  0069-0074, 0126, 0135).

Nam_964 does not explicitly teach
wherein the reception circuitry receives the channel state information including the information indicating one of the plurality of CSI-RS configurations.
However in a similar endeavor, Wang_718 teaches
	wherein the reception circuitry receives the channel state information including the information indicating one of the plurality of CSI-RS configurations A CQI report may include identifying information corresponding to a CQI configuration - for example, a number indicating a CQI reporting process, a process ID and/or CQI report type which of which are pieces of information that the WTRU previously received, from the enB, in broadcasted CQI report configuration information. The information can be one of many possible configurations <FIG(s). 2; para. 0019-0027, 0029>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 with the embodiment(s) disclosed by Wang_718. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved method of CQI feedback, including reducing overhead using compression methods when configuring CQI feedback of a WTRU. See Background and para. 0027,0029.
Claim(s) 10
Nam_964 does not explicitly teach
wherein the reception circuitry receives the channel state information including a channel quality indicator calculated based on the information indicating one of the plurality of CSI-RS configurations. 

wherein the reception circuitry receives the channel state information including a channel quality indicator calculated based on the information indicating one of the plurality of CSI-RS configurations. A CQI report may include identifying information corresponding to a CQI configuration - for example, a number indicating a CQI reporting process, a process ID and/or CQI report type which of which are pieces of information that the WTRU previously received, from the enB, in broadcasted CQI report configuration information. The information can be one of many possible configurations <FIG(s). 2; para. 0019-0027, 0029>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 with the embodiment(s) disclosed by Wang_718. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved method of CQI feedback, including reducing overhead using compression methods when configuring CQI feedback of a WTRU. See Background and para. 0027,0029.
Claim(s) 20
Nam_964 does not explicitly teach
wherein the transmission circuitry transmits the channel state information including a channel quality indicator calculated based on the information indicating one of the plurality of CSI-RS configurations. 
However in a similar endeavor, Wang_718 teaches
wherein the transmission circuitry transmits the channel state information including a channel quality indicator calculated based on the information indicating one of the plurality of CSI-RS configurations.  A CQI report may include identifying information corresponding to a CQI configuration - for example, a number indicating a CQI reporting process, a process ID and/or CQI report type which of which are pieces of information that the WTRU previously received, from the enB, in broadcasted CQI report configuration information. The information can be one of many possible configurations <FIG(s). 2; para. 0019-0027, 0029>.

Claim(s) 19, 30
Nam_964 teaches
a reception circuitry configured to receive, from the base station apparatus, a Channel State Information Process (CSI Process) to associate at least a Channel State Information – Reference Signal (CSI-RS) with a Channel State Information Interference Measurement (CSI-IM); A CSI Process that is associated with a CSI-RS resource and CSI-IM per the 3GPP LTE Specification. CSI process information is sent from BS to UE (para. 0068, 0070, 0142; Table 6).
	a channel state information generation circuitry configured to generate channel state information from the CSI-RS; and (FIGS. 2A-4, 11-14; para 0035, 0043-0046).
	a transmission circuitry configured to transmit, to the base station apparatus, the channel state information,  UE sends to BS CSI derived from CSI-RS in accordance with, e.g. CSI IE (FIGS. 7-9, para. 0069-0074, 0089).
	wherein the CSI Process is configured with information indicating a plurality of CSI-RS configurations, CSI-RS type and associated parameters are transmitted to UE, e.g. transmission mode and/or what subframes the CSI-RS is allocated to. Implicitly there are various types and modes and therefore would constitute a plurality of configurations. (para.  0069-0074, 0126, 0135).
wherein the information indicating each of the plurality of CSI-RS configurations is information indicating a resource element in a subframe to which the CSI-RS is mapped, and CSI-RS and resource elements of subframes are mapped in accordance with the CSI Process 
Nam_964 does not explicitly teach
	wherein the channel state information generation circuitry generates the channel state information including the information indicating one of the plurality of CSI-RS configurations.
However in a similar endeavor, Wang_718 teaches
	wherein the channel state information generation circuitry generates the channel state information including the information indicating one of the plurality of CSI-RS configurations. A CQI report may include identifying information corresponding to a CQI configuration - for example, a number indicating a CQI reporting process, a process ID and/or CQI report type which of which are pieces of information that the WTRU previously received, from the enB, in broadcasted CQI report configuration information. The information can be one of many possible configurations <FIG(s). 2; para. 0019-0027, 0029>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 with the embodiment(s) disclosed by Wang_718. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved method of CQI feedback, including reducing overhead using compression methods when configuring CQI feedback of a WTRU. See Background and para. 0027,0029.
Claim(s) 18
Nam_964 teaches
wherein in a case of a prescribed transmission mode the base station apparatus transmits the CSI Process. Base station communications in accordance with at least MIMO, LTE or 3GPP which is considered a prescribed transmission mode. Therefore when base station sends CSI Process to UE, it does so in accordance with the aforementioned mode(s). <para. 0003, 0068, 0071, and 0124; Abstract, Claim 1, 2, 6>.
Claim(s) 28
Nam_964 teaches
wherein in a case of a prescribed transmission mode the terminal apparatus receives the CSI Process. Base station communications in accordance with at least MIMO, LTE or 3GPP which is considered a prescribed transmission mode. Therefore when base station sends CSI Process to UE, it does so in accordance with the aforementioned mode(s). <para. 0003, 0068, 0071, and 0124; Abstract, Claim 1, 2, 6>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nam_964 (US20130258964) in view of Wang_718 (US20090168718), and further view of Kim_432 (US20150288432)
Claim(s) 11
Nam_964 does not explicitly teach
wherein the reception circuitry receives the information indicating one of the plurality of CSI-RS configurations, and a rank indicator in the same subframe.
However in a similar endeavor, Kim_432 teaches
	wherein the reception circuitry receives the UE reporting to base station <para. 0158, 0173, 0179, 0187>.
information indicating one of the plurality of CSI-RS configurations, and The PMI, CSI, RI correspond to a linked process and therefore is considered information indicating the linked CSI process. <para. 0163-0164, 0179, 0187>.
a rank indicator in the same subframe. feedback mode including sending RI, PMI, and CQI in same subframe <para. 0159, 0163-0164, 0173-0174, 0180, 0187>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 and Wang_718 with the embodiment(s) disclosed by Kim_432. One of ordinary skill in the art would 
Claim(s) 21
Nam_964 does not explicitly teach
wherein the transmission circuitry transmits the information indicating one of the plurality of CSI-RS configurations, and a rank indicator in the same subframe.
However in a similar endeavor, Kim_432 teaches
wherein the transmission circuitry transmits the UE reporting to base station <para. 0158, 0173, 0179, 0187>.
information indicating one of the plurality of CSI-RS configurations, and The PMI, CSI, RI correspond to a linked process and therefore is considered information indicating the linked CSI process. <para. 0163-0164, 0179, 0187>.
a rank indicator in the same subframe. feedback mode including sending RI, PMI, and CQI in same subframe <para. 0159, 0163-0164, 0173-0174, 0180, 0187>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 and Wang_718 with the embodiment(s) disclosed by Kim_432. One of ordinary skill in the art would have been motivated to make this modification in order to transmit and receive CSI more efficiently in a wireless communication system. See para. 0026. and Technical Field.
Claim(s) 12
Nam_964 does not explicitly teach
wherein the reception circuitry receives the information indicating one of the plurality of CSI-RS configurations, a rank indicator, and a precoding matrix indicator in the same subframe.
However in a similar endeavor, Kim_432 teaches

information indicating one of the plurality of CSI-RS configurations,  The PMI, CSI, RI correspond to a linked process and therefore is considered information indicating the linked CSI process. <para. 0164, 0179-0180, 0187, 0191>.
a rank indicator, and  feedback mode including sending RI, PMI, and CQI in same subframe <para. 0159, 0164, 0174, 0180, 0187, 0191>.
a precoding matrix indicator in the same subframe. feedback mode including sending RI, PMI, and CQI in same subframe <para. 0159, 0164, 0174, 0180, 0187, 0191>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 and Wang_718 with the embodiment(s) disclosed by Kim_432. One of ordinary skill in the art would have been motivated to make this modification in order to transmit and receive CSI more efficiently in a wireless communication system. See para. 0026. and Technical Field.
Claim(s) 21
Nam_964 does not explicitly teach
wherein the transmission circuitry transmits the information indicating one of the plurality of CSI-RS configurations, and a rank indicator in the same subframe.
However in a similar endeavor, Kim_432 teaches
wherein the transmission circuitry transmits the 
information indicating one of the plurality of CSI-RS configurations, and   The PMI, CSI, RI correspond to a linked process and therefore is considered information indicating the linked CSI process. <para. 0163-0164, 0179, 0187>.
a rank indicator in the same subframe. feedback mode including sending RI, PMI, and CQI in same subframe <para. 0159, 0163-0164, 0173-0174, 0180, 0187>.

Claim(s) 22
Nam_964 does not explicitly teach
wherein the transmission circuitry transmits the information indicating one of the plurality of CSI-RS configurations, a rank indicator, and a precoding matrix indicator in the same subframe.
However in a similar endeavor, Kim_432 teaches
wherein the transmission circuitry transmits the 
information indicating one of the plurality of CSI-RS configurations The PMI, CSI, RI correspond to a linked process and therefore is considered information indicating the linked CSI process. <para. 0163-0164, 0179, 0187>.
a rank indicator, and  feedback mode including sending RI, PMI, and CQI in same subframe <para. 0159, 0163-0164, 0173-0174, 0180, 0187>.
a precoding matrix indicator in the same subframe. feedback mode including sending RI, PMI, and CQI in same subframe <para. 0159, 0164, 0174, 0180, 0187, 0191>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 and Wang_718 with the embodiment(s) disclosed by Kim_432. One of ordinary skill in the art would have been motivated to make this modification in order to transmit and receive CSI more efficiently in a wireless communication system. See para. 0026. and Technical Field.

Claim(s) 13
Nam_964 does not explicitly teach
wherein the reception circuitry receives the information indicating one of the plurality of CSI-RS configurations, a rank indicator, and a precoding type indicator in the same subframe.
However in a similar endeavor, Ihm_683 teaches
	wherein the reception circuitry receives the information indicating CSi report based on CSI-RS configuration IE <FIG(s). 8; para. 0103, 0110, 0126-0127>.
one of the plurality of CSI-RS configurations,  CSI can include information based on the previously received CSI RS IE configurations. <FIG(s). 6, 8; para. 0102-0104, 0106, 0111, 0118, 0126-0128, 0132. FIGs. 1, 6; para. 0008, 0016, 0070-0071, 0111, 0119-0124, Table 6)>.
a rank indicator, and  RI and PTI is reported in reported subframe <para. 0005>.
a precoding type indicator in the same subframe. <para. 0005>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 and Wang_718 with the embodiment(s) disclosed by Ihm_683. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques in estimating channels, particularly using different signaling for different nodes. See Background, Technical Problem and Technical Solution.
Claim(s) 23
Nam_964 does not explicitly teach

However in a similar endeavor, Ihm_683 teaches
wherein the transmission circuitry transmits the 
information indicating one of the plurality of CSI-RS configurations, CSI can include information based on the previously received CSI RS IE configurations. <FIG(s). 6, 8; para. 0102-0104, 0106, 0111, 0118, 0126-0128, 0132. FIGs. 1, 6; para. 0008, 0016, 0070-0071, 0111, 0119-0124, Table 6)>.
a rank indicator, and RI and PTI is reported in reported subframe <para. 0005>.
a precoding type indicator that are generated by the channel state information generation circuitry, in the same subframe. RI and PTI is reported in reported subframe <para. 0005>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 and Wang_718 with the embodiment(s) disclosed by Ihm_683. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques in estimating channels, particularly using different signaling for different nodes. See Background, Technical Problem and Technical Solution.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nam_964 (US20130258964) in view of Wang_718 (US20090168718), and further view of Sayana_299 (US20130343299)
Claim(s) 16, 26
Nam_964 does not explicitly teach
wherein the CSI-RS is beam-formed to be transmitted.

	wherein the CSI-RS is beam-formed to be transmitted. CSRI-RS is beamformed <FIG(s). 7; para. 0005-0006, 0019, 0192, 0199-0201, 0208-0209>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 and Wang_718 with the embodiment(s) disclosed by Sayana_299. One of ordinary skill in the art would have been motivated to make this modification in order to provide beamforming quality feedback techniques, for example when MIMO is implemented. See para. 0003-0004.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nam_964 (US20130258964) in view of Wang_718 (US20090168718), and further view of Wernersson_773 (US20130242773)
Claim(s) 16, 26
Nam_964 does not explicitly teach
wherein the CSI-RS is beam-formed to be transmitted.
However in a similar endeavor, Wernersson_773 teaches
	wherein the CSI-RS is beam-formed to be transmitted. <FIG(s). 6; para. 0056-0058, 0060-0061>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nam_964 and Wang_718 with the embodiment(s) disclosed by Wernersson_773. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved data communications which may provide beamformers with improved link adaptation, modulation, precoding, and transmission rank of the multiple antenna system. See para. 0009.



Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
Prior Art / Wang_718: The Reply argues on page 9 of 10 that Wang_718 is deficient as claim 9 requires “according to claim 9, one of a plurality of CSI-RS configurations including the CSI-RS resource is selected and a CRI (CSI Resource Indicator) is transmitted.” Upon inspection of claim 9 as amended the Examiner found no instance of “a selected CSI-RS resource” or “CRI” and therefore is confusing as to what the arguments are trying to convey.  Furthermore, the Examiner purports that Wang_718 still teaches subject matter of claim 9 in question as Wang_718 teaches information in the CQI, e.g. a CQI reporting process, that indicates the configuration of the CQI which implicitly is one of many possible configurations (see rejections herein for further detail). Consequently, the arguments are not persuasive. 
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415